Exhibit MANAGEMENT’S DISCUSSION AND ANALYSIS April 13, 2009 CAUTION REGARDING FORWARD-LOOKING STATEMENTS This management discussion and analysis may contain forward-looking statements within the meaning of Canadian and U.S. securities laws.Such statements include, but are not limited to, statements relating to: • our ability to repay or refinance our convertible debentures at maturity; • our ability to obtain the substantial capital required to fund research and operations; • our plans to obtain partners to assist in the further development of our product candidates; • our expectations with respect to existing and future corporate alliances and licensing transactions with third parties, and the receipt and timing of any payments to be made by us or to us in respect of such arrangements, and • our expectations regarding future financings; • our plans to conduct clinical trials; • our expectations regarding the progress and the successful and timely completion of the various stages of our drug discovery, pre-clinical and clinical studies and the regulatory approval process; the Company’s plans, objectives, expectations and intentions and other statements including words such as “anticipate”, “contemplate”, “continue”, “believe”, “plan”, “estimate”, “expect”, “intend”, “will”, “should”, “may”, and other similar expressions. Such statements reflect our current views with respect to future events and are subject to risks and uncertainties and are necessarily based upon a number of estimates and assumptions that, while considered reasonable by us are inherently subject to significant business, economic, competitive, political and social uncertainties and contingencies. Many factors could cause our actual results, performance or achievements to be materially different from any future results, performance, or achievements that may be expressed or implied by such forward-looking statements, including, among others: • our ability to repay or refinance our convertible debentures at maturity; • our ability to obtain the substantial capital required to fund research and operations; • our lack of product revenues and history of operating losses; • our early stage of development, particularly the inherent risks and uncertainties associated with (i) developing new drug candidates generally, (ii) demonstrating the safety and efficacy of these drug candidates in clinical studies in humans, and (iii) obtaining regulatory approval to commercialize these drug candidates; • the progress of our clinical trials; • our ability to maintain compliance with the operational covenants of the convertible debenture agreement that could result in an event of default and the requirement for early repayment; • our liability associated with the indemnification of Old Lorus and its directors, officers and employees • our ability to find and enter into agreements with potential partners; • our drug candidates require time-consuming and costly preclinical and clinical testing and regulatory approvals before commercialization; • clinical studies and regulatory approvals of our drug candidates are subject to delays, and may not be completed or granted on expected timetables, if at all, and such delays may increase our costs and could delay our ability to generate revenue; • the regulatory approval process; • our ability to attract and retain key personnel; • our ability to obtain patent protection and protect our intellectual property rights; • our ability to protect our intellectual property rights and to not infringe on the intellectual property rights of others; • our ability to comply with applicable governmental regulations and standards; • development or commercialization of similar products by our competitors, many of which are more established and have greater financial resources than we do; • commercialization limitations imposed by intellectual property rights owned or controlled by third parties; • our business is subject to potential product liability and other claims; • our ability to maintain adequate insurance at acceptable costs; • further equity financing may substantially dilute the interests of our shareholders; • changing market conditions; and • other risks detailed from time-to-time in our ongoing quarterly filings, annual information forms, annual reports and annual filings with Canadian securities regulators and the United States Securities and Exchange Commission, and those which are discussed under the heading “Risk Factors”. Should one or more of these risks or uncertainties materialize, or should the assumptions set out in the section entitled “Risk Factors” underlying those forward-looking statements prove incorrect, actual results may vary materially from those described herein.These forward-looking statements are made as of the date of this management, discussion and analysis or, in the case of documents incorporated by reference herein, as of the date of such documents, and we do not intend, and do not assume any obligation, to update these forward-looking statements, except as required by law.We cannot assure you that such statements will prove to be accurate as actual results and future events could differ materially from those anticipated in such statements.Investors are cautioned that forward-looking statements are not guarantees of future performance and accordingly investors are cautioned not to put undue reliance on forward-looking statements due to the inherent uncertainty therein. 1 LIQUIDITY AND CAPITAL RESOURCES Since its inception, Lorus has financed its operations and technology acquisitions primarily from equity and debt financing, the proceeds from the exercise of warrants and stock options, and interest income on funds held for future investment.The remaining costs associated with the completion of the LOR-2040 Phase I/II clinical trial program with the US National Cancer Institute (“NCI”) will be borne by the US NCI.Lorus has undertaken an expanded
